Citation Nr: 1550356	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-16 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a skin disorder manifested by bumps and/or spots on the bottom of the feet.  

5.  Entitlement to service connection for a skin disorder manifested by eczema and/or dermatitis. 

6.  Entitlement to service connection for an irritable bowel syndrome (IBS).  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

9.  Entitlement to a rating in excess of 10 percent for esophagitis.  

10.  Entitlement to a compensable rating for headaches.  

11.  Entitlement to a compensable rating for pseudofolliculitis barbae (PFB).  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1992 to July 1992 and on active duty from May 1993 to February 1994 and from August 2004 to December 2005.  

By its decision of February 2015, the Board of Veterans' Appeals (Board) denied entitlement of the Veteran to service connection for bilateral hearing loss, erectile dysfunction, and bilateral pes planus and to higher ratings for headaches, PFB, and esophagitis.  In addition, the Board remanded to the Agency of Original Jurisdiction (AOJ) the claims for service connection for a skin disorder manifested by bumps and/or spots on the bottom of the feet, a skin disorder manifested by eczema and/or dermatitis, IBS, and hypertension, and for a higher rating for PTSD and a TDIU so that additional development could be undertaken.  

An appeal followed to the U.S. Court of Appeals for Veterans Claims, hereinafter Court, as to the claims denied by the Board in February 2015.  The parties to that appeal thereafter jointly moved the Court to vacate the Board's denials and to remand those matters to the Board for additional actions.  The Court granted the parties' motion by its order, dated in September 2015.  That portion of the case has been returned to the Board for further review.  

As to those appellate issues remanded by the Board to the AOJ in February 2015, the Board takes note that such matters have not to date been recertified to the Board for additional review and that only some of the actions sought have been attempted to date by the AOJ, most notably various VA medical examinations, albeit without the requested medical opinions as to the nexus of claimed disabilities to service or, as applicable, service-connected disorders.  

The record reflects that while the case, as applicable, has been pending before the Court or the AOJ, the AOJ by its rating decision of July 2015 granted service connection for erectile dysfunction, thereby removing that matter from the Board's appellate jurisdiction.  In addition, the AOJ inexplicably adjudicated existing appellate issues involving claims for service connection for bilateral hearing loss and pes planus and claims for higher ratings for headaches and esophagitis at that time.  

The Board herein dismisses the Veteran's claim for a TDIU.  All other matters are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

By his February 2010 statement, the Veteran withdrew from appellate consideration the issue of his entitlement to a TDIU.  


CONCLUSION OF LAW

The criteria for the withdrawal of the appellate issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran or representative, by means of telephone contact on February 10, 2015, reduced to writing in a Report of General Information, elected to withdraw from appellate consideration the issue of his entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, there remain no allegations of errors of fact or law for appellate consideration of the Veteran's TDIU claim as inherent to his pending claims for initial and/or increased ratings.  Accordingly, the Board does not have jurisdiction to review the TDIU matter and it must therefore be dismissed. 


ORDER

The appeal as to the issue of entitlement to a TDIU is dismissed.


REMAND

The Court by its September 2015 order vacated the Board's denials of service connection and initial/increased ratings and returned those matters to the Board for further actions, which require remand to the AOJ for the completion of additional development.  That development necessarily includes the conduct of additional VA medical examinations relating to the claims for service connection for bilateral hearing loss and pes planus and claims for higher ratings for headaches, PFB, and esophagitis.  Clarification as to the presence or absence of an association of claimed hearing loss and/or pes planus to military service of the Veteran is needed, as is further medical input as to the nature and frequency of the Veteran's headaches without regard to the duration thereof or use of medication for their control, whether there is disfigurement of the Veteran's face as a result of PFB, and the nature and severity of his esophagitis and any associated manifestations of dysphagia, pyrosis, and regurgitation, along with chest, arm, or shoulder pain and/or a considerable impairment of health.  In addition, the question of entitlement to higher ratings on an extraschedular basis based on the collective impact of multiple disabilities as required under the Federal Circuit's holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) needs to be addressed by a qualified professional.  

As well, all of the other issues on appeal, which the Board remanded to the AOJ in February 2015, continue to remain before the AOJ.  Preliminary review of the record indicates that not all of the actions sought by the Board have been accomplished as the Board had directed, to include obtaining opinions as to nexus of claimed disorders to service and the nature and severity of certain service-connected disabilities, followed by AOJ readjudication.  Thus, further remand of those matters is also in order.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)
1. Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA claims folder.  

2.  Thereafter, afford the Veteran VA examinations in order to assess the nature and etiology of his claimed bilateral hearing loss and pes planus.  Provide the Veteran's VA claims folder in its entirety to each VA examiner for review.  Each such examination should entail a complete medical history, clinical evaluation, and any testing deemed warranted.  All pertinent diagnoses should be noted.  

The VA examiner who evaluates the Veteran's hearing is asked to address the following questions, providing a complete rationale for each response:

a)  Does the Veteran now have or has he ever had hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385?

b)  If and only if the response in (a) above is in the affirmative, then is it at least as likely as not (50 percent or greater probability) that any indicated hearing loss of either ear had its onset in service or is otherwise related to any inservice event, such as acoustic trauma?

c)  Is it at least as likely as not (50 percent or greater probability) that a sensorineural hearing loss, if any, of either ear was manifested during the one-year period following any discharge from active duty, and, if so, how and to what degree was any such hearing loss manifested?

Regarding the Veteran's pes planus, the VA examiner should offer medical opinion as to the following, providing a complete rationale for each response:

Is it at least as likely as not (50 percent or greater probability) that pes planus of either foot originated in service or is otherwise the result of military service or any event thereof?

3.  Furnish the Veteran VA examinations in order to ascertain more clearly the nature and severity of his service-connected headaches, PFB, and esophagitis.  Provide the Veteran's VA claims folder in its entirety to each VA examiner for review.  Each such examination should entail a complete medical history, clinical evaluation, and any testing deemed warranted.  All pertinent diagnoses should be noted and each examiner should ascertain whether the pertinent rating criteria for each individual disability encompass all of the Veteran's symptoms and manifestations and, if not, then it should be ascertained whether as to each individual disability there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospital care so as to render impractical the application of the regular schedular standards.  

The VA examiner evaluating the Veteran's headaches should specifically identify the existence of characteristic prostrating attacks and their frequency from October 2013 to the present, without regard to the duration of those attacks or the effects of medication.  

The VA examiner evaluating the Veteran's PFB should ascertain whether any of the characteristics of disfigurement as outlined in 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1, are shown by the record from February 2013 to the present. 

The VA gastrointestinal examiner is asked to identify all manifestations of esophagitis, including but not limited to dysphagia, pyrosis, regurgitation, pain of the chest, arm, or shoulder pain, any considerable impairment of health resulting, and vomiting, throughout the period from March 2014 to the present.  

4.  Afford the Veteran a VA vocational evaluation in order to assess the collective impact of his multiple service-connected disabilities in the context of his claim for referral for extraschedular consideration per Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of all of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration was warranted.

5.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the Veteran's currently diagnosed tinnitus.  The claims file must be made available to the opinion provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is related to service, to include exposure to acoustic trauma therein.

The opinion-provider is advised that the Veteran was exposed to acoustic trauma in service.

b)  If it is determined that the tinnitus is unrelated to service, is it at least as likely as not (50 percent probability or greater) that it is caused or aggravated by his service-connected PTSD (to include the medications used to treat his PTSD)?

c)  If the opinion is that the tinnitus was not incurred in/caused by service or caused by service-connected PTSD but was aggravated by the PTSD, the examiner should specify, to the extent possible, the degree of tinnitus that is due to such aggravation (i.e., identify the baseline level of severity of the tinnitus before the aggravation occurred, and the level of severity of the tinnitus after aggravation was completed).

The rationale for all opinions should be thoroughly explained.

6.  Arrange for an appropriate VA medical examination of the Veteran to determine the nature and likely etiology of any disability manifested by bumps and/or spots on the bottom of the feet and any disorder involving eczema and/or dermatitis.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a)  Indicate whether the Veteran has a chronic disability(ies) manifested by bumps/spots on the bottom of his feet or one entailing eczema and/or dermatitis.

b)  As to any such disability found, opine whether it is due to a known clinical diagnosis, or is a manifestation of an undiagnosed illness.

(c)  If it is due to a known clinical diagnosis, indicate:

i.  Whether it is at least as likely as not (50 percent probability or greater) that such is related to the Veteran's military service?; and

ii.  Whether it is a manifestation of a medically unexplained chronic multi-symptom illness (a diagnosed illness with conclusive pathophysiology or etiology)?  It is noted that a diagnosed illness with partially understood pathophysiology or etiology will not be considered "medically unexplained."

d)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's eczema/dermatitis is related to service (to include all periods of active duty service)?

The examiner must explain the rationale for all opinions, to include discussion of the September 1993 record noting treatment for dermatitis in service.

7.  Schedule the Veteran for an appropriate VA psychiatric or psychological examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should offer an opinion as to the functional impairment caused by the Veteran's PTSD and specifically, whether the Veteran's PTSD precludes substantially gainful employment.

A complete rationale should be provided.

8.  Per Manlincon v. West, 12 Vet. App. 238 (1999), and following the conduct of all development necessary, adjudicate the matters of the Veteran's entitlement to service connection for IBS and hypertension and advise the Veteran and his representative of the decisions.  Then issue an appropriate statement of the case addressing the claims.  The Veteran and his representative should be advised of the time afforded for perfecting his appeal, and given opportunity to do so.  If this occurs, the matters should be returned to the Board.

9.  Lastly, readjudicate all of the certified issues on appeal and if any benefit sought is not granted, then provide the Veteran with a supplemental statement of the case and afford him a reasonable period for a response, before returning the claims folder to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


